Exhibit 10.1

 

 

UNIFIRST CORPORATION
UNFUNDED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

TABLE OF CONTENTS

 

 

Section 1

Definitions

1

     

Section 2

Eligibility To Participate

4

     

2.1

Criteria for Eligibility

4

2.2

Duration of Participation

4

     

Section 3

Eligibility For Benefits And Amount To Be Paid

4

     

3.1

Eligibility

4

3.2

Normal and Late Retirement Benefit

4

3.3

Retirements prior to September 1, 2005

4

3.4

Normal and Alternate Form of Benefit

4

3.5

Forfeiture for Separation from Service before Normal Retirement Date

5

3.6

Change in Control

5

3.7

Disability

5

3.8

Death of Participant

6

3.9

Acceleration of Benefits

6

3.1

Delay of Payment for Key Employees

6

3.11

Termination of Employment

6

3.12

Non-Competition After Termination of Employment and General Release

6

     

Section 4

Funding

7

     

Section 5

Nonexistence Of Trust; Subjection To General Creditors

7

     

5.1

Nonexistence of Trust

7

5.2

Subject to General Creditors

7

     

Section 6

Administration Of The Plan

7

     

6.1

Administration by the Retirement Committee

7

6.2

General Powers of Administration

7

     

Section 7

Amendment And Termination

7

     

7.1

Rights Reserved

7

7.2

Participant Protection

8

     

Section 8

General Provisions

8

     

8.1

No Guaranty of Benefits

8

8.2

No enlargement of Employee Rights

8

8.3

Spendthrift Provision

8

8.4

Incapacity of Recipient

8

8.5

Corporate Successors

8

8.6

Unclaimed Benefit

9

8.7

Limitations on Liability

9

8.8

Gender

9

8.9

Applicable Law

9

 

 
 

--------------------------------------------------------------------------------

 

 

UNIFIRST CORPORATION
UNFUNDED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

UniFirst Corporation (the “Company”) maintains the UniFirst Corporation Unfunded
Supplemental Executive Retirement Plan (the “Plan) for the purpose of
attracting, retaining, and motivating qualified management employees. The Plan
is restated in its entirety for administrative convenience. It includes the Plan
as amended and restated as of March 8, 2006, and further incorporates the
Amendments dated January 8, 2008; December 23, 2008; and December 4, 2012.

 

The right to amend the Plan further is expressly reserved, including for
purposes of Internal Revenue Code (“Code”) Section 409A (“Section 409A”)
compliance

 

Section 1

Definitions

 

When used in this Plan, the following words have the meanings below unless the
context clearly indicates otherwise:

 

“Actuarial Equivalent” means a benefit or payment of equivalent value, based on
the following interest and mortality factors:

 

(1) for determination of equivalencies for alternate forms of pension payments
in Section 3.4: 1994 Uninsured Pensioner Mortality Table and 6% interest; and

 

(2) for purposes of determining lump sums for Change in Control payments under
Section 3.6: the interest and mortality tables under Code Section 417(e) for
purposes of determining a lump sum distribution under a qualified pension plan,
such factors and rates to be those in effect on the first day of the third month
preceding payment or, if a greater lump sum would be produced, those factors and
rates in effect on the first day of the third month preceding the Change in
Control.

 

"Affiliate" means any subsidiary of the Company.

 

"Beneficiary" means the person or persons designated in writing by the
Participant, including contingent beneficiaries. The designation must be
received by the Retirement Committee, which may reject any designation it
determines to be inconsistent with the Plan or applicable law. If no such
designation has been received prior to death, payment shall be made to the
Participant's then living spouse and, if the Participant is not survived by a
spouse, payment shall be made to the then living children (with per stirpes
payment to the issue of any predeceased child), and, if none, to the estate of
the Participant.

 

“Board” means the Board of Directors of the Company, which has delegated
responsibilities for this Plan to a Compensation Committee.

 

"Chairman" means the Chairman of the Board of Directors.

 

"Change in Control" shall be an event or series of events which is considered to
be a change in ownership or effective control under Section 409A. Special rules
in Guidance, such as those related to multiple Change in Control events, persons
acting “as a group”, additions to controlling interests, and stock ownership
attribution are all incorporated by reference.

 

(a)     It is intended, except as otherwise provided in this definition
(including clause (c)), that any event deemed a “Change in Control” under
Section 409A will be deemed a “Change in Control” under this Plan. No event
which is not considered a Change in Control under Section 409A will be treated
as a Change in Control under this Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)      Subject to the foregoing, a Change in Control will be deemed to be any
of the following:

 

(1)     A change in ownership of Company stock which constitutes more than 50%
of the total fair market value or total voting power of the Company, as
described in Guidance.

 

(2)     A change in effective control of the Company as described in Guidance,
meaning that any one or more persons “acting as a group”, acquires during a 12
month period stock constituting 35 percent or more of the total voting power of
the Company, or that a majority of the Board of Directors is replaced during any
12 month period and their appointment or election is not endorsed by the
majority of the members serving immediately prior to the appointment or
election.

 

(3)     A change in ownership of a substantial portion of Company Assets as
described in Guidance, meaning a transfer to unrelated buyers of assets that
have a total gross fair market value of at least 40% of the gross value of all
Company assets, disregarding liabilities.

 

(c)     Notwithstanding any provision to the contrary, no change of direct or
indirect ownership of Company stock (whether voting or other stock) among any of
the persons who control the senior voting stock of the Company as of the
Effective Date, including their descendants and spouses or any trust or other
entity holding shares on their behalf, will be considered a Change in Control
under this Plan.

 

(d)     A Change in Control with respect to an Affiliated Company will not be a
Change in Control for persons who do not render services to that Affiliated
Company at the time of the Change In Control Event. The determination of whether
a Change in Control has occurred will be made by the public accounting firm
serving as auditors to the Company as of the date immediately preceding any
alleged Change in Control. If that firm declines to express a written opinion,
the Chairman of the Board, as of the date immediately preceding any alleged
Change in Control, shall designate an independent law firm in Boston,
Massachusetts, which is not counsel to the Company or to an Affiliated Company,
to make the determination.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 “Company" means UniFirst Corporation, a Massachusetts corporation and any
successor thereto.

 

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or to be of long-continued and indefinite
duration, based solely on the findings of the Social Security Administration.
The date as of which the Social Security Administration finds the Disability
condition to exist will be determinative for this Plan.

 

"Effective Date" means, for this restated document, January 1, 2005, except
where any other effective date is specified herein (such as in Section 3.3) or
if a different date is required by Guidance. Unless specifically stated
otherwise, the rights of or with respect to any Participant will be governed by
the terms of the Plan as in effect at the date of the Participant’s Separation
from Service.

 

“Employee” means a common law Employee of the Company or an Affiliate. Service
with an Affiliate prior to its acquisition by the Company will not be credited
unless specifically approved in writing by the Committee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

"Final Average Earnings" means the Participant's annual average base earnings,
exclusive of bonuses, commissions, fringe benefits, and reimbursed expenses, for
the last three (3) years of fulltime employment (or, if shorter than three (3)
years, over the actual period of fulltime employment) prior to the Participant's
Retirement Date. Base earnings shall be increased by the amount of any elective
salary deferrals to a Section 401(k) plan or pursuant to a Section 125
arrangement.

 

“Guidance” refers to regulations, notices, and rulings issued by the Treasury or
the Internal Revenue Service, as in effect from time to time, interpreting
Section 409A and, when relevant, other statutory provisions. Guidance also
refers to other governmental regulations, rulings, and notices, when relevant
and applicable.

 

 
2

--------------------------------------------------------------------------------

 

 

“Key Employee” means a “key employee” as defined in Code Section 416(i) without
regard to paragraph 5 thereof, and as further described in Code Section
409A(a)(2)(B)(i) and Guidance.

 

“Normal Retirement Date” is the first day of the month in which a Participant
may retire under the Social Security Act with no reduction in his social
security benefits, as set forth in Schedule A. In the case of any Participant
who receives Social Security benefits under the system of Canada or any other
country in which he is employed by UniFirst, the Normal Retirement Date shall be
computed as if he or she was a Participant in the US Social Security System.

 

"Participant" means any Employee of the Company who meets the eligibility
requirements and is designated as a Participant, as set forth in Section 2.

 

"Plan" means the UniFirst Corporation Supplemental Executive Retirement Plan.

 

"Plan Benefit" means the benefit earned at any point in time and calculated in
accordance with Section 3.

 

"Plan Year" means the same fiscal period as the fiscal year of the Company.

 

“Primary Social Security Benefit” means the annual primary old age insurance
amount provided under the Social Security Act which the Participant would be
entitled to receive if he retired at his Normal Retirement Date. This amount
will not be affected by amendments to the Social Security Act after his
Separation from Service. In the case of any Participant who receives Social
Security benefits under the system of Canada or any other country in which he is
employed by UniFirst, the Primary Social Security Benefit offset in this Plan
shall be computed as if he or she was employed in the United States throughout
his or her career and was a full Participant in the US Social Security System.

 

“Retirement Committee” means a committee appointed by the Compensation Committee
to administer the Plan. Unless other persons are designated, the Retirement
Committee shall consist of those persons serving as the Chief Executive Officer
and the Chief Financial Officer.

 

"Retirement Date" means the date on which occurs a Participant’s Separation From
Service after Normal Retirement Date, or within three years following a Change
in Control, as described in Section 3.6.

 

“Section 409A” means Section 409A of the Code, as interpreted in Guidance.

 

“Select Group” means a group of management or highly compensated Employees, as
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

“Separation from Service” shall be determined in accordance with Section 409A,
and shall generally mean a “substantial” discontinuance of service for the
Company, its Affiliates, and any other entity with which it must be aggregated
under Section 409A for this purpose. A discontinuance of service will be
“substantial”, and a separation from service will have occurred, as of the
earlier of: .

 

(1)     the date that employment terminates, or

 

(2)     the date as of which the Company and the Employee reasonably anticipate
the level of future services to be provided by the Employee (as an employee or
contractor) to be less than 50% of the average level of bona fide services
during the immediately preceding 36 months.

 

Separation from Service, as is the case with any other definition or rule in
this Plan, shall be interpreted and administered so that a “failure” under
Section 409A does not occur

 

“Year of Service” shall mean a 12 consecutive month period during which an
Employee is employed by the Company or an Affiliate or on approved absence.
Credit will be granted for fractional Years of Service, based on credited days
in any 12 month period divided by 365. Service with a prior employer will be
granted, but only if the prior employer (or a division thereof) was acquired by
the Company, and only if the Retirement Committee grants its specific, written
approval.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2

Eligibility To Participate

 

2.1     Criteria for Eligibility

 

An Employee of the Company, or its Affiliates, is eligible to become a
Participant in the Plan, provided that the Employee is a member of a Select
Group, and that the Retirement Committee votes that the employee may
participate.

 

2.2     Duration of Participation

 

At any time, the Retirement Committee may determine to discontinue credit for
future service of a Participant, but shall not reduce the Plan Benefit earned as
of that date. A Participant shall be considered a Participant until all benefits
to which he or his Beneficiary is entitled under the Plan have been paid.

 

Section 3

Eligibility For Benefits And Amount To Be Paid

 

3.1     Eligibility

 

No Participant will receive a benefit unless he qualifies for a benefit under
this Section 3.

 

3.2     Normal and Late Retirement Benefit

 

(a)     The Plan Benefit of a Participant who has a Separation from Service on
or after the later of January 1, 2008 or his Normal Retirement Date shall equal
(1) less (2) where:

 

(1)     equals one and one third (1& 1/3 %) percent of his Final Average
Earnings multiplied by his Years of Service, limited to 30 such Years, and

 

(2)     equals three and one third (3 & 1/3 %) percent of his Primary Social
Security Benefit multiplied by his Years of Service, limited to 30 such Years .

 

(b)     A Participant who retires after his Normal Retirement Date will have his
Plan Benefit computed based on Final Average Earnings as of his actual
Retirement Date and on his Years of Service as of such date, without credit for
more than 30 such Years.

 

3.3     Retirements prior to September 1, 2005

 

Participants who have retired prior to the Effective Date will continue to
receive benefits, if any, as provided in the Plan in the restatement dated July
12, 2001 and not as provided under the benefit formula and payment modes
specified in this restated Plan. 

 

3.4     Normal and Alternate Form of Benefit

 

(a)     The normal form of the Plan Benefit formula provided in Section 3.2(a)
shall be a pension payable for a Participant’s lifetime with a guarantee, in the
event of the Participant’s death prior to receiving 12 years of payments, that
payments for the balance of the 12 year period will be made to a designated
Beneficiary. The Beneficiary for the 12 year certain payments under this Section
3.4(a) may be changed at any time prior to the completion of the 12 year period,
provided that the change is in writing and submitted to the Retirement Committee
before the Participant’s death. If the Beneficiary predeceases the Participant,
and if a new Beneficiary is not selected prior to the death of the Participant,
payments for the balance of the 12 year period will be to the estate of the
Participant.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     In lieu of receiving payments in the normal form, a Participant may
elect a lifetime pension with a 100% survivor pension for the lifetime of a
surviving spouse, with payments stopping in the month of the final death. This
alternate form of pension shall be the Actuarial Equivalent of the normal form
in Section 3.4(a).

 

(c)      The election of form of payment must be made prior to Retirement and in
a manner consistent with Section 409A.

 

(d)     Payment shall commence as soon as practicable after the earliest
permitted payment event specified in the Plan, subject to a 6 month delay of
payment for Key Employees as specified in Section 3.10. In the event that a
Participant is requested to execute a release of claims under Section 3.12(b)
prior to payment, the following special rules shall apply, retroactive to
payment events occurring on or after April 1, 2011:

 

(i)     If the 60 day period following the payment event overlaps two calendar
years, the 60th day following the payment event shall be the designated payment
date.

 

(ii)     Payments owed to the Participant in the first calendar year of the
overlapping 60 day period shall be paid to the Participant, without interest, in
the second calendar year of the 60 day overlapping period as soon as
practicable, but not earlier than the 31st day of the 60 day overlapping period.

 

Payments shall be made in the same payroll mode as in current use as of the date
of this amendment for payment of base salaries, which is biweekly.

 

3.5     Forfeiture for Separation from Service before Normal Retirement Date

 

Except in the case of Change in Control payments described in Section 3.6, or
Death payments described in Section 3.8, the Plan does not provide for payments
in the event a Participant has a Separation from Service prior to Normal
Retirement Date. However, the Retirement Committee, in it sole discretion, may
waive this forfeiture requirement, in whole or in part, with respect to any
Participant who has a Separation from Service prior to Normal Retirement Date.
In no event will the grant of one or more waivers by the Committee be considered
to be binding precedent and justification for a Participant’s claim that a
waiver must be granted in the event of Separation from Service prior to Normal
Retirement Date.

 

3.6     Change in Control

 

(a)     Within ninety (90) days following a Change in Control, Retired
Participants, and any Beneficiary in pay status of a deceased Retired
Participant, shall receive a lump sum payment equal to the Actuarial Equivalent
of the Plan Benefit based on the form of payment elected under Section 3.4.

 

(b)     Within ninety (90) days following a Change in Control, all active
Participants as of the day prior to the Change in Control shall receive a lump
sum payment equal to the Actuarial Equivalent of the Plan Benefit calculated
under Section 3.2, based on Years of Service and Final Average Earnings at the
date of the Change in Control, and the following assumptions: (A) the
Participant had retired at the Social Security Retirement Age specified in
Schedule A, and (B) the Primary Social Security Benefit is the maximum Primary
Social Security Benefit for a person who has attained Social Security Retirement
Age at that date.

 

3.7     Disability

 

Any Participant who has a Separation from Service due to Disability will have a
non-forfeitable interest in his Plan Benefit. The Plan Benefit shall be payable
when the Participant reaches Normal Retirement Date, not at his Disability Date,
and shall be payable according to the pension formula in Section 3.2(a), based
on Years of Service and Final Average Earnings at the date of Separation from
Service and the following assumptions: (A) the Participant had retired at the
Social Security Retirement Age specified in Schedule A, and (B) the Primary
Social Security Benefit is the maximum Primary Social Security Benefit for a
person who has attained Social Security Retirement Age at that date. The
Participant may select the mode of payments under Section 3.4.

 

 
5

--------------------------------------------------------------------------------

 

 

3.8     Death of Participant

 

If a Participant dies while actively employed by the Company or after becoming
eligible for a Normal Retirement Benefit, his Beneficiary, if any, shall be
entitled to a salary continuation benefit determined under subsection (a) or
(b), whichever is applicable.

 

(a)     If such Participant has not yet commenced to receive payments under the
Plan, the pre-retirement death benefit for his Beneficiary will be equal to the
12 year pension which would have been payable under Section 3.2, based on the
Years of Service and Final Average Earnings at the date of death and the
following assumptions: (A) the Participant had retired at the Social Security
Retirement Age specified in Schedule A, and (B) the Primary Social Security
Benefit is the maximum Primary Social Security Benefit for a person who has
attained Social Security Retirement Age at that date.

 

(b)     If the Participant has commenced receiving payments, the death benefit,
if any, shall consist of any remaining amounts due to the surviving spouse or
Beneficiary pursuant to the form of payment elected in Section 3.4.

 

3.9     Acceleration of Benefits

 

The Retirement Committee shall have the discretion to accelerate any annual
payments due the Participant or Beneficiary, but only if such acceleration would
be permissible under Section 409A(a)(3). The value of accelerated payments shall
be based on the factors specified in the definition of Actuarial Equivalent.

 

3.10     Delay of Payment for Key Employees

 

For any Participant who is a Key Employee, payment shall be deferred after
separation from service for 6 months, but only to the extent required by Code
Section 409A(a)(2)(B). At the expiration of the applicable extension period,
deferred payments shall be paid in a single payment. The determination of Key
Employee status for this purpose shall be determined under the default rules for
identifying specified employees and as set forth in Guidance, subject to
prospective change in method, if adopted by the Retirement Committee and
consistent with Guidance.

 

3.11     Termination of Employment

 

If a Participant's employment with the Company is terminated and neither the
Participant nor his Beneficiary qualifies for benefits under any of the
preceding paragraphs of this Section 3, neither the Participant nor his
Beneficiary nor any other person shall have a right to any benefit from the Plan
with respect to such Participant.

 

3.12     Non-Competition After Termination of Employment and General Release

 

(a)     Each Participant expressly agrees that, as consideration for the benefit
provided herein and as a condition to the performance by the Company of its
obligations hereunder, for a two (2) year period from and after the termination
of his employment with the Company for any reason other than his death while
employed by the Company, and throughout the period following his retirement from
the active service of the Company during which the Company is obligated to make
payments to him, as provided herein, he will not, without the prior written
consent of the Company or any Affiliate, engage in, become interested, directly
or indirectly, as a sole proprietor, as a partner in a partnership, or as a
substantial shareholder in a corporation, nor become associated with, in the
capacity of an Employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area of
business of the Company or any Affiliate which enterprise is, or may deemed to
be, competitive with any business carried on by the Company or any Affiliate as
of the date of the termination of the Participant's employment or his
retirement.

 

(b)     Prior to receipt of Payments under this Plan, the recipient of payments
may be required to execute a release of any and all claims against the Company,
its officers, directors, employees, and affiliates. A release may not be
required unless it is provided to the Participant (or Beneficiary in the event
of death) no later than a date which permits adequate time for its consideration
and (if applicable) rescission within the 60 days following the applicable
payment event under this Plan. All benefits under this Plan will be forfeited if
a release which has been timely provided for consideration is not signed and
effective on or before the earlier of (i) the time specified in the release, or
(ii) the 60th day following the payment event. If a release has been required,
and if the 60 day period following a payment event overlaps a calendar year, the
special payment rule in section 3.4(d) shall apply.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     In the event of any breach by any Participant of the agreements and
covenants contained herein, all rights of the Participant and his Beneficiary
under the Plan, including rights to further payments hereunder, shall thereupon
terminate.

 

Section 4

Funding

 

This Plan shall be unfunded, as such term is used in Revenue Ruling 60-3 1, and
shall constitute a "top hat plan", as such term is commonly used to describe a
plan referred to in Sections 201(2), 301(a) (3) and 401(a) (1) of the Employee
Retirement Income Security Act of 1974, as amended. Any question of Plan
interpretation shall be resolved in a manner which is consistent with the
foregoing definition.

 

Section 5

Nonexistence Of Trust; Subjection To General Creditors

 

5.1     Nonexistence of Trust

 

Nothing contained in the Plan and no action taken pursuant to the provisions of
the Plan shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Company and such Participant, their
successors, or any other person.

 

5.2     Subject to General Creditors

 

Any benefit under the provisions of the Plan shall continue for all purposes to
be a part of the Company's general funds and to be subject to the claims of the
Company's general creditors. To the extent that a Participant acquires a right
to receive payments from the Company under this Plan, such right shall not be
greater than the right of any unsecured general creditor of the Company.

 

Section 6

Administration Of The Plan

 

6.1     Administration by the Retirement Committee

 

Unless otherwise directed by the Board or its Compensation Committee, the
Retirement Committee shall consist of the Chairman and the Chief Financial
Officer of the Company. The Retirement Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof. The Retirement Committee shall establish a claim procedure
(which may be attached as a schedule to this Plan) which meets the requirements
of Section 503 of the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued pursuant thereto.

 

6.2     General Powers of Administration

 

The Retirement Committee and/or the Company shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Retirement Committee or the Company with respect to
the Plan.

 

Section 7

Amendment And Termination

 

7.1     Rights Reserved

 

The Company intends the Plan to be permanent but reserves the right to amend or
terminate the Plan when, in the sole opinion of the Compensation Committee, such
amendment or termination is advisable. The Retirement Committee may amend the
Plan without prior approval of the Compensation Committee if the purpose of the
amendment is to comply with Section 409A or for administrative convenience or to
reconcile any ambiguities. However, any amendment which would change the amount
of benefits payable under the Plan requires Compensation Committee approval.

 

 
7

--------------------------------------------------------------------------------

 

 

7.2     Participant Protection

 

(a)     No amendment or termination of the Plan shall:

 

(1)     directly or indirectly deprive any Participant who has retired or
Beneficiary of all or any portion of any Plan Benefit payment of which has
commenced prior to the effective date of the action amending or terminating the
Plan, or

 

(2)     reduce the benefit earned by any Participant with respect to his Final
Average Earnings and Years of Service as of the last day of the Plan Year
preceding the amendment or termination, or change the actuarial factors in the
definition of Actuarial Equivalent with respect to any Plan Benefit at the date
of the change.

 

Section 8

General Provisions

 

8.1     No Guaranty of Benefits

 

Nothing contained in the Plan shall constitute a guaranty by the Company or any
other person or entity that the assets of the Company will be sufficient to pay
any benefit hereunder.

 

8.2     No enlargement of Employee Rights

 

No Participant shall have any right to receive a distribution or contributions
made under the Plan except in accordance with the terms of the Plan.
Establishment of the Plan shall not be construed to give any Participant the
right to be retained in the service of the Company.

 

8.3     Spendthrift Provision

 

No interest of any person or entity in, or right to receive a distribution
under, the Plan shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily for the satisfaction of the debts of, or other
obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

8.4     Incapacity of Recipient

 

If any person entitled to a distribution under the Plan is deemed by the Company
to be incapable of personally receiving and giving a valid receipt for such
payment, then, unless and until claim therefor shall have been made by a duly
appointed guardian or other legal representative of such person, the Company may
provide for such payment or any part thereof to be made to the Participant's
Beneficiary.

 

8.5     Corporate Successors

 

The Plan shall not be automatically terminated by a transfer or sale of assets
of the Company or by the merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
sale, merger or consolidation only if and to the extent that the transferee,
purchaser or successor entity agrees to continue the Plan. In the event that the
Plan is not continued by the transferee, purchaser or successor entity, then the
Plan shall terminate subject to the provisions hereof.

 

 
8

--------------------------------------------------------------------------------

 

 

8.6     Unclaimed Benefit

 

Each Participant shall keep the Company informed of his current address and the
current address of his Beneficiary. The Company shall not be obligated to search
for the whereabouts of any person. If the location of a Participant is not made
known to the Company within two (2) years after the date on which payment to
such Participant may first be made, payment may be made as though such
Participant had died at the end of such two-year period. If, within one
additional year after such two-year period has elapsed, or, within two years
after the actual death of a Participant, the Company is unable to locate any
Beneficiary of such Participant, then the Company shall have no further
obligation to pay any benefit hereunder to such Participant or Beneficiary, and
such benefit shall be irrevocably forfeited.

 

8.7     Limitations on Liability

 

Notwithstanding any of the preceding provisions of the Plan, neither the Company
nor any individual acting as Employee or agent of the Company shall be liable to
any Participant, former Participant or other person for any claim, loss,
liability or expense incurred in connection with the Plan.

 

8.8     Gender

 

The masculine shall include the feminine, and the singular shall include the
plural, as the context dictates.

 

8.9     Applicable Law

 

The Plan shall be governed by and construed in accordance with ERISA. To the
extent that state law is referred to, the law shall be that of the Commonwealth
of Massachusetts. The Plan shall be interpreted at all times in a manner
consistent with Section 409A and Guidance.

 

January 11, 2017

 

 

By: /s/ Ronald D. Croatti

Ronald D. Croatti, Committee member and CEO

 

 

       

 

By: /s/ Steven S. Sintros

Steven S. Sintros, Committee member, EVP and CFO

 

 
9

--------------------------------------------------------------------------------

 

 

SCHEDULE A


 

If The Participant Was Born In:

The Participant's Retirement Age Is:

1937 or earlier

65 yrs

 

1938

65 yrs,

2 mos

1939

65 yrs,

4 mos

1940

65 yrs,

6 mos

1941

65 yrs,

8 mos

1942

65 yrs,

10 mos

1943 – 1954

66 yrs

 

1955

66 yrs,

2 mos

1956

66 yrs,

4 mos

1957

66 yrs,

6 mos

1958

66 yrs,

8 mos

1959

66 yrs,

10 mos

1960 or later

67 yrs

 

 

 
10

--------------------------------------------------------------------------------

 

 

SCHEDULE B / CLAIMS PROCEDURE

 

(a)     Claim. A person who believes that he is being denied a benefit to which
he is entitled under the Plan (hereinafter referred to as a "Claimant") may file
a written request for such benefit with the Company, setting forth his claim.
The request must be addressed to the President of the Company at its then
principal place of business.

 

(b)     Claim Decision. Upon receipt of a claim, the Company shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Company may, however, extend
the reply period for an additional ninety (90) days for reasonable cause.

 

If the claim is denied in whole or in part, Company shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

(1)     The specific reason or reasons for such denial;

 

(2)     The specific reference to pertinent provisions of the Plan on which such
denial is based;

 

(3)     A description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

(4)     Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review; and

 

(5)     The time limits for requesting a review under subsection c. and for
review under subsection d. hereof.

 

(c)     Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the "Appeal Board" (as defined herein) review the determination of
the Company. Such request must be addressed to the Appeal Board, c/o the
Chairman of the Company at its then principal place of business. The Claimant or
his duly authorized representative may, but need not, review the pertinent
documents and submit issues and comments in writing for consideration by the
Appeal Board. If the Claimant does not request a review of the Company's
determination by the Appeal Board within such sixty (60) day period, he shall be
barred and estopped from challenging the Company's determination.

 

(d)     Review of Decision. Within sixty (60) days after the Appeal Board's
receipt of a request for review, it will review the Company's determination.
After considering all materials presented by the Claimant, the Appeal Board will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Appeal Board will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty (120)
days after receipt of the request for review.

 

(e)     Appeal Board. The Appeal Board shall be an ad hoc committee consisting
of the Chairman, the Vice Chairman and the Chief Financial Officer of the
Company, unless otherwise determined by the Board of Directors of the Company.
In the event of a Change in Control, the Appeal Board shall be composed of those
persons who served in those offices immediately prior to the Change in Control.

 

 

 